Citation Nr: 0720560	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-21 421	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a pneumothorax has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that declined to reopen the 
claim for service connection for a pneumothorax on the basis 
that new and material evidence had not been received.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In October 2006, the Board remanded this case to the RO for 
due process development.


FINDINGS OF FACT

1.  The RO denied service connection for a pneumothorax by 
rating action of October 1998, but the appellant did not 
perfect a timely appeal from that determination.

2.  Additional evidence received since the October 1998 
rating action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a pneumothorax, or raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

The evidence received since the RO's final October 1998 
rating action is not new and material, and the criteria for 
reopening the claim for service connection for a pneumothorax 
are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

February 2002 pre-rating and June 2003, July 2004, and 
January 2006 post-rating RO letters informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and the 2002 and 2003 letters informed him of what was 
needed to establish entitlement to service connection on the 
basis of new and material evidence, and for the underlying 
claim on the merits.   Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  They further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get.  The 2004 and 2006 RO letters 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
veteran prior to the April 2002 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the July 2004 
and January, March, and May 2006 RO notice letters, and the 
October 2006 Board remand, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it in February 
2007 (as reflected in the Supplemental Statement of the 
Case).  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in March and May 2006 
RO letters.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and extensive post-service VA and private medical 
records.  A transcript of the veteran's June 2006 Board 
hearing testimony is of record, and has been considered in 
adjudicating this appeal.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In January 2006, the 
veteran stated that he had no other information or evidence 
to submit in connection with his claim.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the veteran's claim 
for service connection for a pneumothorax in October 1998.

The evidence previously considered included the service 
records, which showed that the veteran was hospitalized at 
the High Point Regional Hospital in December 1985 after 
experiencing shortness of breath and chest pain while playing 
basketball.  He arrived in the emergency room with 
subcutaneous emphysema in the neck, and a chest X-ray 
revealed a right spontaneous pneumothorax with 
pneumomediastinum.  After tube thoracotomy and treatment 
during his 3-day hospital course, he was returned to his 
barracks.

February 1986 chest X-rays were within normal limits.  A May 
1986 reenlistment examination noted a pneumothorax in January 
1986 (sic) that was not considered disabling, but current 
examination of the lungs and chest was normal except for a   
3 centimeter chest tube scar in the right thorax.  
   
In October 1986, the veteran was seen with complaints of 
chest pain and shortness of breath.  Current chest X-rays 
showed no active disease, and the assessment was mild 
reactive airway disease.

On April 1988 separation examination, the veteran gave a 
history of a right lung pneumothorax in December 1985.  The 
examiner noted no present problems, the lungs and chest were 
normal on examination, and a chest X-ray was within normal 
limits.  

Post service in December 1990, the veteran was seen at 
Memorial Hospital in Florida for complaints of shortness of 
breath and chest pains and tightness, but chest X-rays were 
normal on 2 separate occasions.  In April 1997, he was seen 
again for complaints of shortness of breath, but chest X-rays 
again were normal.

On that record, the RO by rating action of October 1998 
denied the veteran's claim for service connection for a 
pneumothorax on the grounds that, while he was treated for a 
possible pneumothorax in service, the post-service evidence 
showed no current permanent or residual disability  

As the veteran failed to timely perfect an appeal from the 
October 1998 rating action, it is final as to the evidence 
then of record, and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The current application to reopen the 
claim was filed in January 2002.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the October 1998 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final October 1998 denial constitutes 
new and material evidence to reopen the claim for service 
connection for a pneumothorax.

The additional evidence added to the record since that rating 
action does not show a current pneumothorax of service 
origin.   A February 1999 examination report by A. B., M.D., 
noted only a past medical history of a spontaneous 
pneumothorax in service in December 1985, but no current 
findings of a pneumothorax.  A June 2000 VA respiratory 
examination noted a past medical history of a spontaneous 
pneumothorax diagnosed in 1986 (sic) by chest X-ray after the 
veteran sustained visible subcutaneous emphysema, 
pneumomediastinum, and pneumobradycardia after a basketball 
game, but there were no current findings of a pneumothorax, 
and May 2000 chest X-rays were negative, with no evidence of 
any acute infiltrates.  On July 2004 examination, C. W., 
D.O., noted only a past medical history, but no current 
findings, of a pneumothorax.    

The only other evidence added to the record consists of the 
veteran's testimony at his June 2006 Board hearing.  To the 
extent that such testimony and assertions are reiterations of 
previously-advanced assertions, the Board finds that such 
evidence does not, by definition, constitute new evidence to 
reopen the claim.  

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
October 1998 rating action is either cumulative or redundant 
of evidence previously of record, or does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for a pneumothorax, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence from 1999 to 2004 does not show current residual 
disability from any inservice pneumothorax.  

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the October 1998 RO denial constitutes new and material 
evidence to reopen the claim for service connection for a 
pneumothorax.  Therefore, the October 1998 rating action 
remains final as to that issue, and the Board must deny the 
appeal.  Since the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for a pneumothorax has not been received, the 
appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


